                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

MAXIMUM FIDELITY SURGICAL                     )
SIMULATIONS, LLC,                             )
                                              )
                 Plaintiff,                   )
                                              )
v.                                            )     No. 2:19-cv-04200-NKL
                                              )
PAUL BAKER                                    )
                                              )
                 Defendant.                   )

                                            ORDER

       Pending before the Court is Defendant Paul Baker’s pro se Motion for Judgment on the

Pleadings and Dismissal of Case, Doc. 47. In his motion, Baker requests that this case be

dismissed due to a lack of subject matter jurisdiction, a lack of personal jurisdiction, improper

service of process, and for failure to state a claim. For the following reasons, Defendant’s motion

is denied.

I.     Alleged Facts

       Defendant Baker was previously employed as a Product Manager at Maximum Fidelity

Surgical Simulations (MFSS). Doc. 1, at ¶ 17. In this position, Baker had access to MFSS’s

products and customers including highly confidential technical and business information. Id., at

¶¶ 23, 26, 32. Baker had signed a confidentiality agreement with MFSS which prevented his

ability to disclose or misappropriate the confidential information obtained while employed for

MFSS. Id., at ¶¶ 25–29.

       MFSS alleges that Baker disclosed confidential and trade secret information obtained

from MFSS and used this information in direct competition with MFSS. Specifically, MFSS




             Case 2:19-cv-04200-NKL Document 57 Filed 05/11/20 Page 1 of 5
asserts that Baker had been paid by a competitor of MFSS while still employed by MFSS, that he

had emailed himself a confidential “Field Guide” document, that he took the Field Guide to use

in direct competition with MFSS, that he used confidential information to obtain cadavers at

favorable terms to be utilized by competitors, and that he was paid by a competitor of MFSS to

do so. Id., at ¶¶ 33–56. MFSS also believes that Baker deleted his work emails and account so as

to conceal that he had engaged in illegal conduct. Id., at ¶ 40. MFSS’s complaint therefore

asserted claims against Baker for Breach of a Non-Disclosure Agreement, violation of the

Missouri Trade Secret Act, violation of the Defend Trade Secrets Act, Unfair Competition,

Conversion, and Spoliation. Id.

II.    Discussion

       A. Jurisdiction and Service of Process

       Baker requests that the claims against him be denied as this Court lacks subject matter

and personal jurisdiction, and because of invalid service of process. In particular, Baker asserts

that the amount in controversy is not above $75,000 as to satisfy the requirement for diversity

jurisdiction under 28 U.S.C. § 1332, that there is no evidence of any tortious injury to MFSS in

the state of Missouri sufficient for personal jurisdiction, and that this Court improperly ruled on

motions prior to the completion of service of process to Baker.

       Fed. R. Civ. P. 12(b) and 12(h) require that a party assert the defense of insufficient

service of process in its first responsive pleading. Baker’s answer to MFSS’s complaint was filed

prior to this motion, and did not raise this issue. Accordingly, the Court finds that Baker has

already waived the argument of improper service by failing to assert this in his first responsive

pleading. To the extent Baker’s argument is not based on the insufficiency of the service of

process, but rather on the ability generally of this Court to have ruled on a motion for temporary




                                     2
         Case 2:19-cv-04200-NKL Document 57 Filed 05/11/20 Page 2 of 5
restraining order and motion to expedite discovery and for forensic imaging prior to the

completion of the service of process, there was no such limitation preventing the Court from

ruling on those motions. MFSS had stated it attempted to contact Baker numerous times by

phone, email, and overnight mail prior to a teleconference held on November 8, 2019 which

Baker was requested to join, and the Court appropriately ruled on those motions at that time.

Doc. 14.

       Baker has previously asserted an identical challenge to the amount in controversy

requirement for diversity jurisdiction in his motion for summary judgement. Doc. 38, at ¶3. This

motion for summary judgment also included Baker’s identical argument that “MFSS fails to

show any evidence that Baker caused any tortious injury within the State of Missouri or this

judicial district” as restated in his claim of a lack of personal jurisdiction. Id. Baker filed this

motion on February 26, 2020. Doc. 47. After a teleconference with the parties on March 2, 2020,

Baker was asked about his arguments regarding jurisdiction and he indicated that he no longer

requests dismissal based on lack of jurisdiction. Doc. 48. The Court denied Baker’s motion for

summary judgment at that time. Id. Interpreting this motion in light of Baker’s statements to the

Court, the Court finds that MFSS has appropriately alleged that the amount in controversy in this

case exceeds $75,000, and that the Court maintains subject matter and personal jurisdiction over

this case under diversity jurisdiction.

       B. Failure to State a Claim

       “‘Judgment on the pleadings is appropriate only when there is no dispute as to any

material facts and the moving party is entitled to judgment as a matter of law,’ the same standard

used to address a motion to dismiss for failure to state a claim under Rule 12(b)(6).” Ashley Cty.,

Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009) (citations omitted). To survive a motion to




                                       3
           Case 2:19-cv-04200-NKL Document 57 Filed 05/11/20 Page 3 of 5
dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint “must contain sufficient

factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Zink v.

Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). A claim has facial plausibility when its allegations rise above the “speculative” or

“conceivable,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007), and where “the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Such a complaint will be

liberally construed in the light most favorable to the plaintiff. Eckert v. Titan Tire Corp., 514

F.3d 801, 806 (8th Cir. 2008).

       Defendant claims that Plaintiff refuses to name the competitor that he is alleged to have

worked with to cause injury to Defendant, and that as a result “Plaintiff’s allegation lacks factual

support.” Doc. 47, at 3. Defendant then requested that “[s]ince the Plaintiff cannot show any

evidence of the Defendant working with any competitor,” the Court should dismiss the case.

Plaintiff’s Complaint alleged multiple counts against Defendant, but Defendant does not identify

which allegation he is challenging. Further, to warrant dismissal of the entire case, each of

Plaintiff’s claims would have to be insufficiently plead, but Defendant provides no argument as

to how the lack of naming of a competitor shows that Plaintiff has failed to claim any of its

claims. In fact, Defendant’s argument that Plaintiff’s claims lack factual support or sufficient

evidence does not reference the correct standard. Under the notice pleading standard, a complaint

need only state sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015) (quotation and

citation omitted). Defendant has not argued how the pleadings, taking the allegations of

Defendant’s work with a competitor as true, fail to state a claim.




                                      4
          Case 2:19-cv-04200-NKL Document 57 Filed 05/11/20 Page 4 of 5
       To the extent that the Defendant has a discovery dispute concerning the identity of a

competitor, the appropriate steps for resolving such a dispute is contained in the Scheduling

Order that was entered in this case.

III.   Conclusion

       For the reasons discussed above, Defendant’s motion for judgement on the pleadings and

to dismiss the case, Doc. 47, is denied.



                                                  /s/ Nanette K. Laughrey
                                                  NANETTE K. LAUGHREY
                                                  United States District Judge

Dated: May 11, 2020
Jefferson City, Missouri




                                      5
          Case 2:19-cv-04200-NKL Document 57 Filed 05/11/20 Page 5 of 5
